Citation Nr: 0836916	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  98-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating higher than 10 percent for right hip 
tendonitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1979 to October 
1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1997 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Cleveland, 
Ohio, which continued a noncompensable evaluation.  A May 
2001 supplemental statement of the case notes the RO granted 
a compensable rating of 10 percent, effective retroactively 
to June 1997, and the veteran continued his appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

A transcript of the veteran's hearing before an RO Hearing 
Officer is part of the claims file.

In response to a July 2008 Board letter related to this 
appeal, the veteran submitted copies of VA treatment records 
related to his service-connected low back disability.  
Medical reports related to service-connected disabilities are 
informal claims for increased ratings.  See 38 C.F.R. § 3.157 
(2007).  The issue of entitlement to an increased rating for 
his low back disorder is not, however, currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  

In March 2007, the Board denied the veteran's appeal, and he 
appealed to the United States Court of Appeals For Veterans 
Claims (Court).  In May 2008, the veteran, through his 
attorney, and the Secretary of Veterans Affairs, submitted a 
Joint Motion For Remand (Motion).  In May 2008, the Court 
granted the Motion, vacated the March 2007 Board decision, 
and remanded the case to the Board for further appellate 
review consistent with the Motion.


FINDING OF FACT

The veteran's right hip disorder is not manifested by a 
limitation of thigh flexion to 30 degrees, or a loss of 
abduction beyond 10 degrees.  The veteran's right hip 
disorder is not manifested by an exceptional disability 
picture.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
right hip tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5024, 5251, 5252 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Content-
compliant errors are presumed prejudicial unless rebutted by 
VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
The record, however, shows that any prejudice that failure 
caused was cured.  First, the April 2006 notice provided 
pursuant to a Board remand, informed the veteran of the 
evidence needed to support his claim, what part of that 
evidence is to be provided by the claimant, what part VA will 
attempt to obtain, and notice of how disability evaluations 
and effective dates are determined.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The only component 
omitted was the rating criteria which would provide a basis 
for an increased rating.  Notice of that factor was addressed 
in the statement of the case and several supplemental 
statements of the case which specifically informed the 
veteran of the rating criteria which would provide a basis 
for an increased rating.  Thus, any error was cured and 
rendered harmless.  See Washington v. Nicholson, 21 Vet. App. 
191 (2007).
VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
The claim was readjudicated in a November 2006 supplemental 
statement of the case.  The veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
as he was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  Thus, 
the Board may address the merits of the appeal.

General Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled, 
depending on the objective clinical findings on examination.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 
4.40; see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a January 1984 rating decision granted service 
connection for the right hip disorder and assigned an initial 
noncompensable evaluation, effective October 1983.  The 
rating for the right hip remained noncompensable until the 
increase noted above in the May 2001 supplemental statement 
of the case.  This appeal ensued from the adjudication of his 
claim received by the RO in June 1997.

The rating decisions of record note the RO has evaluated the 
veteran's right hip disorder as tendonitis under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5024, 5251, 5252, 5253.  
Tendonitis, or tenosynovitis, is specifically rated under 
Diagnostic Code 5024, which directs evaluation under 
Diagnostic Code as degenerative arthritis under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved.  Further, if the limitation of motion of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, but with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating is assigned.  Diagnostic Code 5003.

In as much as objective examination has shown the veteran's 
right hip disorder to be manifested by a limitation of 
motion, his right hip disorder must be examined under the 
appropriate code for that pathology, and they are Diagnostic 
Codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In general, 38 C.F.R. § 4.71, Plate II, provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.  Limitation of extension 
of the thigh to 5 degrees warrants the assignment of a 10 
percent evaluation under Diagnostic Code 5251.  Under 
Diagnostic Code 5252, a 10 percent disability evaluation is 
assigned for flexion of the thigh limited to 45 degrees.  For 
the next higher 20 percent disability evaluation, there must 
be limitation of flexion to 30 degrees.

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, where the veteran cannot toe-out more 
than 15 degrees; or there is limitation of abduction 
preventing the veteran from crossing his legs, a 10 percent 
evaluation is assigned.  Where there is limitation of 
abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.

As is apparent, in order to meet or approximate a 20 percent 
rating, the right hip/thigh flexion must be limited to 30 
degrees or less, or there must be a loss of motion on 
abduction beyond 10 degrees.  On appeal to the Court, the 
veteran had no dispute with the findings on examination or 
the rating criteria applicable to his right hip disorder.  
Instead, the basis of the Motion was that the Board failed to 
consider and discuss whether the veteran's functional loss 
due to pain entitled him to a higher rating when 38 C.F.R. 
§ 4.40, 4.45, and 4.59 are considered.  DeLuca.

While that is the case, the Board will still generally review 
the objective findings on examination as they relate to 
limitation of motion.  The x-ray examination reports note 
that, since receipt of the veteran's 1997 claim, x-rays have 
shown mild to moderate degenerative changes in his right hip.  
Thus, he is appropriately rated under the limitation of 
motion provisions of the applicable rating codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

At the July 1997 VA examination, the veteran's right hip was 
asymptomatic, as the examiner noted a full, pain-free range 
of motion.  X-rays were also negative.  In the interim, 
neither the findings on examination at the December 2000, 
December 2001, April 2006, or April 2007 examinations, showed 
the veteran's right hip to manifest thigh flexion limited to 
30 degrees.  No examination revealed a loss of abduction 
beyond 10 degrees.  Thus, the veteran's right hip disorder 
does not meet or approximate the higher, 20 percent, rating 
under specific limitation of motion rating criteria.  
38 C.F.R. § 4.7.

In addressing the specific basis of the Motion, the Board 
first notes that the so-called DeLuca factor does not, in 
fact, direct that the range of motion of a painful joint is 
in fact limited or stops at the point where pain ensues.  For 
example, DeLuca does not require that a claimant whose thigh 
manifests flexion from 0 to 120 degrees with pain beginning 
at 40 degrees in fact has range of motion of 0 to 40 degrees.  
The factual basis for the DeLuca decision was that pain and 
guarding actually precluded Mr. DeLuca from moving his arm 
beyond a certain point.  The Court's salient holding for 
purposes of this appeal, is that examiners are expected to 
assess the impact of pain and weakness, etc., on functional 
loss, and the Board must consider it in decisions.  DeLuca, 8 
Vet. App. at 206-07.

The probative evidence of record, via his reports to the 
examiners and his testimony at the hearing, shows the veteran 
has consistently described chronic right hip pain.  He has 
also claimed weakness and fatigability, and asserted that his 
right hip pain impacted his ability to do his job.  In 2000, 
he presented using a cane to ambulate, and he told the 
examiner that flare-ups increased pain and soreness, and 
impacted his ability to get around.  The examiner did not 
specifically address the DeLuca factors, as the December 2000 
examination pre-dated the DeLuca decision.  Nonetheless, the 
Board notes that, while the findings on examination showed 
some generalized tenderness and soreness, and pain throughout 
the entire range of motion, the veteran showed good hip 
muscle strength, and no weakness or atrophy could be 
identified.  Further, neither swelling nor deformity was 
noted.  In light of these findings, the Board finds no basis 
to find the veteran's pain, including during flare-ups, would 
result in additional loss of motion, etc., to the point of 
approximating flexion of 30 degrees or less, or loss of 
abduction beyond 10 degrees.  Thus, the 10 percent rating 
adequately compensates him for his functional loss due to 
pain.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The situation was similar at the December 2001 examination.  
The veteran told the examiner he occasionally had an increase 
in pain from use, which might result in more stiffness and 
limitation of motion, with associated weakened movement and 
fatigue.  During these occasions he had problems doing acts 
that required standing, walking, climbing, squatting, or 
crawling.  At the 2001 examination, examination revealed the 
right hip to manifest tenderness and soreness, and pain 
throughout the range of motion.  While the examiner noted 
that any additional increase loss of motion could not be 
determined or estimated at the examination, he found that the 
veteran had excellent right hip muscle strength.  There, 
however, might be some weakened movement and fatigue 
associated with the limitation of motion.

In this latter respect, the word "might" also includes 
might not.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in terms of "may" also implies 
"may" or "may not"' and are speculative); see also Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998).  Nonetheless, 
affording the veteran any benefit of the doubt, see 38 C.F.R. 
§ 4.3, the examiner specifically noted excellent right hip 
muscle strength.  In light of the range of flexion to 110 
degrees, and full abduction to 45 degrees, the probative 
medical evidence shows the 10 percent rating to again to have 
adequately compensated the veteran for his functional loss 
due to pain, fatigability or weakened movement, during flare-
ups.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.49.

The April 2006 examination report notes the veteran still 
used a cane to ambulate.  He noted he was still unable to do 
a job that entailed heavy physical activity or one that 
entailed prolonged standing, walking, climbing, squatting, or 
crawling.  The Board notes that most of these limitations are 
secondary to the veteran's service-connected low back 
disability for which he is separately rated.  The veteran 
reported that his pain, stiffness, soreness, and 
fatigability, were increasingly worsening, and he still 
worked part time.  

Physical examination revealed pain and tenderness to 
palpation anteriorly over the tendons.  Range of motion study 
revealed flexion to 100 degrees, adduction to 25 degrees, and 
abduction to 45 degrees, with pain throughout the range of 
motion-worse at the extremes of motion.  The examiner noted 
that repetitive use would cause increased aches, pains, 
soreness, tenderness, and fatigability.  The examiner opined, 
however, that an estimate of any additional loss in range of 
motion would be speculative.  The examiner noted no findings 
of muscle weakness or atrophy, or other pathology secondary 
to pain.  The findings on examination show pain to impact 
right hip functioning, but not to the point of functional 
loss at the 20 percent rate.  Range of motion on flexion and 
abduction were well beyond that which would approximate a 20 
percent rating, the painful motion notwithstanding.  Thus, 
the 10 percent rating continued to adequately compensate him 
for his functional loss due to his pain and stiffness and 
other pathology.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.49.

In April 2007, the veteran was examined by the same examiner.  
He reported essentially the same symptoms as at earlier 
examinations, and he continued to work.  Other than the fact 
that range of motion on flexion was to 90 degrees, the 
findings on examination were essentially the same as at the 
2006 examination.  The examiner's assessment of the DeLuca 
factors was the same.  That is, there was no basis for 
finding that repetitive use or flare-ups cause increased 
pathology-as shown by additional loss of motion, weakness, 
or fatigability, to where a 20 percent rating is 
approximated.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.49.

VA outpatient and private chiropractic records do note 
treatment for pain.  Also noted is the clinical literature 
submitted in support of the veteran's claim.  This 
literature, however, does not address the individual 
specifics of the veteran's case.  Hence, it is of minimal 
probative value.  Sacks v. West, 11 Vet. App. 314 (1998).

As indicated in the discussion above, the veteran has 
asserted pain as one of the primary symptoms of his right hip 
disability.  An April 2007 VA outpatient entry notes the 
veteran's report that his pain affected his ability to 
function in all areas of his life.  In June 2007, a VA 
examiner diagnosed the veteran with a pain disorder secondary 
to his right hip and low back disorder.  A June 2007 rating 
decision granted service connection for a pain disorder 
secondary to his service-connection disorders.  Thus, to a 
significant degree, the veteran is now separately rated for 
his pain as a result of that allowance.  See 38 C.F.R. 
§ 4.14.

The Board also notes the veteran's assertions that his right 
hip impacts his ability to perform employment.  See Barringer 
v. Peake, No. 06-3088 (U.S. Vet. App. Sept. 16, 2008) (Board 
must discuss whether referral for extraschedular 
consideration is indicated where raised by the evidence of 
record).  The Board, however, discerns nothing in the record 
to distinguish this case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  There is no evidence that the disorder 
necessitates frequent hospitalization, or causes a marked 
interference with employment.  In light of the fact the 
rating criteria contemplates the veteran's disability 
picture, as discussed above, the rating schedule is adequate 
to address it.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

Thus, the assigned 10 percent schedular rating adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected right hip disorder.  See 38 C.F.R. § 4.1.  
In light of this finding, the Board finds the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim for a higher rating, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).

ORDER

Entitlement to a rating higher than 10 percent for right hip 
tendonitis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


